Case: 12-10987       Document: 00512067407         Page: 1     Date Filed: 11/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 29, 2012
                                     No. 12-10987
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JEFFREY DAVID GUNSELMAN, Individually, doing business as Absolute
Fuels, L.L.C.

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:12-CR-78-1


Before WIENER, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Jeffrey David Gunselman appeals from the order of the district court
granting the Government’s motion to revoke the magistrate judge’s order of
release pending trial. The denial of release pending trial is supported by the
evidence of record and the district court’s order was not an abuse of discretion.
See United States v. Westbrook, 780 F.2d 1185, 1188-90 (5th Cir. 1986).
       AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.